Title: To James Madison from Caleb Nichols, 3 January 1815
From: Nichols, Caleb
To: Madison, James


        
          Sir
          Plattsburgh 3d. Jan. 1815
        
        If there is but one Size and Model after which to build a Vessel of War which can outrun those built after any other Model and of any other Size that Size and that Model Should be found out and all our National Vessels Should be built of that Size only and after that Model and no other; or, our Vessels must be built after a Model which will enable them to outsail all British Vessels of the Same or a larger Size; they must be able to run away from every thing they cannot fight with Success, or we Shall be ruined. Nothing is more certainly asertained than that a Schooner, of the Model

of our fastes g[o]ing Privateers, large enough to carry a long 24 on a Pivot and 12 long 12s on Deck, is large enough to capture any armed merchantman and is able with her Sails or Sweeps or both to run away from any British Battle Ship or Frigate or Sloop of War. This being taken for granted, it follows that unless we want to Attack the Navy as well as the commerce of England or are influenced by pride we do not want any Vessel larger than that Schooner. I will thank you to read a letter I have written to the Secretary of the Navy on the Subject?
        
          Caleb Nichols
        
      